UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of Date of Report (Date of earliest event reported): February24, PRIMAL SOLUTIONS, INC. (Exact Name of Registrant as Specified in Charter) Delaware 333-46494 36-4170318 (State or Other (Commission (I.R.S. Employer Jurisdiction of File Number) Identification No.) Incorporation) 19732MacArthur Boulevard Suite Irvine, California 92612 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(949) 260-1500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On February 24, 2009, the Board of Directors of Primal Solutions, Inc. (the “Company”) appointed Louis A. Delmonico, a Director, as acting Chief Executive Officer, Chief Financial Officer and Secretary of the Company.John E. Rehfeld, the Company’s Lead Director, had been serving in such capacities since January 22, 2009. Dr.
